Citation Nr: 1414205	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  09-42 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for torn medial meniscus of the right knee.

2.  Entitlement to an initial evaluation in excess of 10 percent for maxillary sinusitis.

3.  Entitlement to an initial compensable evaluation for tinea pedis.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to a compensable evaluation for cardiac arrhythmia, prior to October 28, 2009, and an evaluation in excess of 10 percent, thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran had active service from May 1979 to August 1979, July 1982 to January 1991, October 2001 to October 2002, July 2006 to March 2007, and March 22, 2011, to June 18, 2011, and periods of active duty for training, including in August 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2009, September 2009, and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In the February 2009 rating decision, the RO granted entitlement to service connection for a torn medial meniscus of the right knee, maxillary sinusitis, and tinea pedis.  The September 2009 rating decision entitlement to service connection for cardiac arrhythmia.  In the April 2010 rating decision, the RO denied entitlement to service connection for sleep apnea.  

In February 2014, the appellant testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to an evaluation in excess of 10 percent for torn medial meniscus of the right knee, entitlement to an initial evaluation in excess of 10 percent for maxillary sinusitis, and entitlement to service connection for sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran notified the Board at the February 2014 Board hearing that he requested a withdrawal of his appeal for the issues of entitlement to a compensable initial evaluation for tinea pedis and entitlement to a compensable evaluation for cardiac arrhythmia, prior to October 28, 2009, and an evaluation in excess of 10 percent, thereafter.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran regarding the issues of entitlement to an initial compensable evaluation for tinea pedis and entitlement to a compensable evaluation for cardiac arrhythmia, prior to October 28, 2009, and an evaluation in excess of 10 percent, thereafter, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

Prior to the promulgation of a decision in the appeal, the Veteran informed the Board at a hearing in February 2014 that he wished to withdraw the claims of entitlement to an initial compensable evaluation for tinea pedis and entitlement to a compensable evaluation for cardiac arrhythmia, prior to October 28, 2009, and an evaluation in excess of 10 percent, thereafter.  See Board Hearing Transcript (Tr.) at p. 2-3.  The transcript has been reduced to writing and is of record.  See Tomlin v. Brown, 5 Vet. App. 355, 357-358 (1993).  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the noted issues and the appeal is dismissed insofar as these issues are concerned.


ORDER

The appeal as to the issue of entitlement to an initial compensable evaluation for tinea pedis is dismissed.

The appeal as to the issue of entitlement to a compensable evaluation for cardiac arrhythmia, prior to October 28, 2009, and an evaluation in excess of 10 percent, thereafter, is dismissed.


REMAND

At the February 2014 Board hearing, the Veteran testified that his right knee and maxillary sinusitis symptoms had worsened since his previous VA examination.  See Tr. at p. 17.  The most recent VA examination of record in regard to the Veteran's right knee and maxillary sinusitis disabilities were in October 2008, more than five years ago.  Therefore, the Board finds that a new VA examination is needed to determine the current severity of the Veteran's service-connected right knee and maxillary sinusitis disabilities.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

In regard to the Veteran's sleep apnea, a November 2009 Dulles Neurology Clinic Sleep Study reflects that the Veteran has a diagnosis of mild obstructive sleep apnea hypopnea syndrome.  The Veteran has asserted that he had sleep problems and loud snoring in service.  See June 2012 substantive appeal.  In a June 2012 statement, the Veteran's wife, a registered nurse, stated that she observed the Veteran having symptoms of snoring and periods where he stopped breathing for a shorter period that worsened over the years.  She stated that Veteran was not a snorer at the beginning of their marriage.  She stated that she suggested to the Veteran that he had sleep apnea because she observed on numerous occasions that he would stop breathing and she would have to shake and arouse him.  She stated that he also displayed numerous episodes of restless sleeping.  The Veteran and his wife are competent to report symptoms capable of lay observation such as snoring and periods where he stopped breathing.  As the Veteran has a current diagnosis of sleep apnea, he and his wife reported symptoms during active duty, and the Veteran's wife, a registered nurse, indicated that she believes the symptoms are related to sleep apnea, the Board finds that there is some indication that the claimed disability may be related to service.  The Veteran has not been provided with a VA examination.  Thus, the claim must be remanded for a VA examination to determine whether the sleep apnea is related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran also indicated that that sleep apnea may be related to his service-connected cardiac arrhythmia.  Thus, an opinion should also be obtained as to whether the Veteran's sleep apnea is caused or aggravated by a service-connected disability.

Finally, the VA treatment records in the file only date to January 2010.  At the Board hearing, the Veteran stated that he was prescribed a knee brace a few months ago by VA.  See Tr. at p.7.  Consequently, the Board requests the appellant's complete VA treatment records from January 2010 to present.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the appellant's VA treatment records from January 2010 to present.  If no records are available, the claims folder must indicate this fact.

2.  After any records obtained have been associated with the claims file, schedule the Veteran for a VA examination to identify the current nature and severity of his service-connected maxillary sinusitis.  The examiner must conduct any identified evaluations, studies and tests.  

The VA examiner should address whether the Veteran has had incapacitating episodes of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  The VA examiner should also address whether the Veteran has had radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

3.  After completion of step 1, schedule the Veteran for a VA examination to identify the current nature and severity of his service-connected torn medial meniscus of the right knee.  The examiner must conduct any indicated evaluations, studies and tests to include range of motion testing and, to the extent possible, must indicate (in degrees) the point at which any motion is limited by pain.  The examiner must also offer an opinion as to the extent, if any, of additional functional loss due to incoordination, weakness and fatigue, including during flare-ups.

The examiner should specifically note whether the Veteran's service-connected right knee disability results in recurrent subluxation or lateral instability.  If so, the severity of such should be described in terms of slight, moderate or severe.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

4.  After completion of step 1, the Veteran should be scheduled for an examination with a VA clinician of appropriate expertise to provide an opinion as to whether it is at least as likely as not (50 percent probability) that the Veteran's sleep apnea had its onset in service or is otherwise related to service.  

The VA examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability) that the Veteran's sleep apnea was caused or aggravated by a service-connected disability, to include maxillary sinusitis and cardiac arrhythmia.

Forward the claims file to the examiner for review.  The examiner should consider the Veteran's and his wife's statements regarding his symptoms.  

The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

4.  Thereafter, readjudicate the issues on appeal of entitlement an evaluation in excess of 10 percent for torn medial meniscus of the right knee, entitlement to an initial evaluation in excess of 10 percent for maxillary sinusitis, and entitlement to service connection for sleep apnea.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


